Citation Nr: 0407405	
Decision Date: 03/22/04    Archive Date: 04/01/04

DOCKET NO.  96-05 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs improved death pension 
benefits in the amount of $13,406.00.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran had active service from July 1943 to May 1946.  
The appellant is the veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1995 decision by the Committee on 
Waivers and Compromises (Committee) of the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied waiver of recovery of an overpayment of VA 
improved pension benefits in the amount of $13,406.00.  The 
Board remanded this claim to the Committee in April 2000 and 
December 2001 for additional development.  The Committee has 
continued the denial of the claim, and returned the case to 
the Board for further appellate review.


FINDINGS OF FACT

1.  The appellant was overpaid a total of $13,406.00 of 
improved death pension benefits beginning on February 1, 
1990.

2.  VA bears no fault with creation of the overpayment as it 
based the appellant's substantial underreporting of income 
for the years 1990-1992.

3.  There is insufficient evidence of record to support a 
finding of fraud, misrepresentation, or bad faith by the 
appellant.

4.  The veteran bears sole fault for the creation of the 
overpayment by substantially underreporting her wage income 
and accepting death pension benefits which she knew, or 
should have known, was based upon this underreporting of 
household income.

5.  VA's recovery of overpaid improved pension benefits in 
the amount of $13,406 would not result in the appellant being 
unable to provide for her basic necessities.

6.  Recovery of the overpayment would not tend to nullify the 
objective for which the pension program was intended as the 
appellant is not currently in receipt of benefits from VA.  

7.  The appellant did not relinquish a valuable right or 
incur a legal obligation in reliance on VA benefits.


CONCLUSION OF LAW

Recovery of an overpayment of pension benefits in the amount 
of $13,406.00 would not be against equity and good 
conscience.  38 U.S.C.A. §§ 1503, 1521, 5107(b) 5302, (West 
2002); 38 C.F.R. §§ 1.962, 1.965, 3.105(h), (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she is entitled to waiver of 
recovery of an overpayment of VA improved pension benefits in 
the amount of $13,406.00 based upon principles of equity and 
good conscience.  As preliminary matter, the Board notes that 
the notice and duty to assist requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA) do not apply to a claim 
for waiver of recovery of overpayment as these types of 
claims are subject to separate notice and development 
provisions.  Barger v. Principi, 16 Vet. App. 132 (2002).

By letter dated July 9, 1993, the RO proposed to 
retroactively reduce the appellant's improved death pension 
benefits effective February 1, 1990 based upon notice of 
unreported earned income.  At that time, the RO provided the 
appellant a 60-day period within which to show that the 
benefits should be continued.  38 C.F.R. § 3.105(h) (2003).  
The appellant did not submit any additional evidence within 
the 60-day time frame and, by decision dated September 1993, 
the RO implemented the proposed reduction.  Id.  In July 
1994, the appellant was informed in writing of the 
overpayment of VA improved death pension benefits in the 
amount of $13,406.00 and her appeal and waiver rights.  In 
August 1994, the appellant timely requested a waiver of the 
overpayment.

Thereafter, the RO has undertaken extensive development to 
verify the appellant's sources of income during the time 
period in question, and made several attempts since the year 
2000 to have her provide an updated Financial Status Report 
to demonstrate her financial hardship.  On this issue, the 
appellant has not cooperated with the RO in the development 
of her claim.  It is a well-settled principle that a claimant 
must cooperate in the development of a claim by providing 
information within his/her control, especially where such 
evidence is essential to the adjudication of a claim.  See 
Hayes v. Brown, 5 Vet. App. 60, 68 (1993); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  The February 2003 Supplemental 
Statement of the Case (SSOC) again informed the appellant 
that a decision on the issue of hardship could not be reached 
absent her submission of a Financial Status Report.  On the 
facts of this case, the Board finds that VA's duty to provide 
notice and assist the appellant has been satisfied.

The appellant has been eligible for improved death pension 
benefits since 1985.  Her initial application, received in 
April 1985, revealed a household income consisting solely of 
a survivors' pension from the Joy Manufacturing Company in 
the amount of $1187 per year.  At that time, she did not 
report any other sources of income or assets, and her 
benefits were approved as within the income limitation for 
improved death pension benefits. 

Thereafter, the appellant's Improved Pension Eligibility 
Verification Reports (VA Form 21-0518) for the years 1986 to 
1989 showed a nominal amount of wage income for the year 
1986, but otherwise income consisting solely of the 
survivors' pension at the rate of $98.98 per month.  The 
appellant's VA Form 21-0518 for the time period from January 
1, 1990 to December 31, 1990 included report of the 
survivors' pension at the rate of $98.98 per month with "0" 
reported for all other forms of income, to include wages from 
employment.  For question #4, which asked "[d]id you work at 
any time during the past 12 months", the appellant marked 
the box "X" for "NO."  In March 1990, the appellant 
received the following notice regarding her award of death 
pension benefits effective January 1, 1990:

YOUR DEATH PENSION AWARD HAS BEEN AMENDED AS 
FOLLOWS:

EFFECTI
VE DATE
MONTHL
Y RATE
COUNTABL
E ANNUAL 
INCOME
MAXIMUM 
ANNUAL 
RATE
2-01-89
$279.0
0
00983
04331
12-01-
89
$295.0
0
00993
04535
1-01-90
$279.0
0
01187
04535

THE VA PAYS A PENSION TO MAKE UP THE 
DIFFERENCE BETWEEN COUNTABLE ANNUAL INCOME AND 
THE MAXIMUM ANNUAL RATE.  TO DETERMINE YOUR 
MONTHLY PAYMENT RATE, SUBTRACT YOUR COUNTABLE 
ANNUAL INCOME FROM THE MAXIMUM ANNUAL RATE AND 
DIVIDE BY 12.  ROUND THIS ANSWER DOWN TO THE 
NEAREST WHOLE DOLLAR AMOUNT.

THIS ADJUSTMENT IS BASED ON OUR REVIEW OF THE 
ELIGIBILITY VERIFICATION REPORT WHICH YOU 
SUBMITTED.

THIS AWARD ACTION IS BASED ON COUNTABLE ANNUAL 
INCOME OF $983 FROM JANUARY 1, 1989.  IN 
DETERMINING THE COUNTABLE ANNUAL INCOME WE 
INCLUDED THE FOLLOWING SOURCES OF INCOME AS 
REPORTED BY YOU:

SELF: 	EARNED $00000; SOCIAL SECURITY 
$00000; OTHER RETIREMENT $01187; 
INTEREST $00000; INSURANCE $00000; 
AND OTHER INCOME $00000.

IN COMPUTING YOUR COUNTABLE INCOME 
CONSIDERATION WAS GIVEN TO YOUR REPORT OF 
EXPENSES PAID AS FOLLOWS:

SELF: 	MEDICAL $0420; LAST ILLNESS AND 
BURIAL $00000; EDUCATION $0000; 
DISABILITY SOCIAL SECURITY $0000; 
AND OTHER DISABILITY RETIREMENT 
$0000.

FROM DECEMBER 1, 1989 YOUR ANNUAL IS BASED ON 
COUNTABLE ANNUAL INCOME OF $993.  IN 
DETERMINING THE COUNTABLE INCOME WE INCLUDED 
THE FOLLOWING SOURCES OF INCOME AS REPORTED BY 
YOU:

SELF: 	EARNED $00000; SOCIAL SECURITY 
$00000; OTHER RETIREMENT $01187; 
INTEREST $00000; INSURANCE $00000; 
AND OTHER INCOME $00000.

IN COMPUTING YOUR COUNTABLE INCOME 
CONSIDERATION WAS GIVEN TO YOUR REPORT OF 
EXPENSES PAID AS FOLLOWS:

SELF: 	MEDICAL $0420; LAST ILLNESS AND 
BURIAL $00000; EDUCATION $0000; 
DISABILITY SOCIAL SECURITY $0000; 
AND OTHER DISABILITY RETIREMENT 
$0000.

FROM JANUARY 1, 1990 YOUR ANNUAL IS BASED ON 
COUNTABLE ANNUAL INCOME OF $1187.  IN 
DETERMINING THE COUNTABLE INCOME WE INCLUDED 
THE FOLLOWING SOURCES OF INCOME AS REPORTED BY 
YOU:

SELF: 	EARNED $00000; SOCIAL SECURITY 
$00000; OTHER RETIREMENT $01187; 
INTEREST $00000; INSURANCE $00000; 
AND OTHER INCOME $00000.

REPORTED MEDICAL EXPENSES ARE USED TO REDUCE 
YOUR COUNTABLE ANNUAL INCOME.  YOU DETERMINE 
THE AMOUNT OF EXPENSES TO BE DEDUCTED FROM 
YOUR COUNTABLE ANNUAL INCOME BY MULTIPLYING 
YOUR BASIC MAXIMUM ANNUAL RATE BY .05, ROUND 
THE ANSWER DOWN TO THE NEAREST WHOLE DOLLAR 
AMOUNT AND SUBTRACT THE ANSWER FROM THE TOTAL 
AMOUNT OF REPORTED EXPENSES.  (IF YOU ARE 
ENTITLED TO A HIGHER RATE OF PENSION BECAUSE 
YOU ARE HOUSEBOUND OR IN NEED OF AID AND 
ATTENDANCE, YOUR BASIC MAXIMUM ANNUAL RATE IS 
LESS THAN THE AMOUNT SHOWN ABOVE.  YOU CAN 
OBTAIN YOUR BASIC RATE BY CONTACTING THE VA.)

THE VA CONSIDERS A DECREASE OR TERMINATION OF 
RECURRING MEDICAL EXPENSES A CHANGE IN INCOME.  
YOU ARE REQUIRED TO REPORT ANY CHANGE IN THOSE 
EXPECTED RECURRING MEDICAL EXPENSES 
IMMEDIATELY TO PREVENT OVERPAYMENT.

YOUR RATE OF VA PENSION IS DIRECTLY RELATED TO 
YOUR/YOUR FAMILY'S INCOME.  ADJUSTMENTS TO 
YOUR PAYMENTS MUST BE MADE WHENEVER YOUR/YOUR 
FAMILY'S INCOME CHANGES.  THEREFORE, YOU MUST 
NOTIFY US IMMEDIATELY IF YOU/YOUR FAMILY 
RECEIVE(S) ANY INCOME FROM A SOURCE OTHER THAN 
THAT SHOWN ABOVE.  YOU MUST ALSO REPORT ANY 
CHANGES IN THE INCOME SHOWN ABOVE.  FAILURE TO 
INFORM THE VA PROMPTLY OF INCOME CHANGES MAY 
RESULT IN THE CREATION OF AN OVERPAYMENT IN 
YOUR ACCOUNT.

PLEASE READ THE ENCLOSED VA FORM 21-8767.  IT 
CONTAINS IMPORTANT INFORMATION ABOUT RIGHTS TO 
RECEIVE THIS BENEFIT.

The appellant's VA Form 21-0518's for the years 1991, 1992, 
and 1993 again included report of the survivors' pension at 
the rate of $98.98 per month with "0" reported for all 
other forms of income, to include wages from employment.  The 
questions "[d]id you work at any time during the past 12 
months" were marked "X" for "NO" on each form.

In 1993, the RO received a statement from an official of the 
Turtle Beach Inn Beach Club indicating that the appellant 
received wages for the year 1990 which substantially exceeded 
the maximum annual income limit for death pension benefits.  
By letter dated July 9, 1993, the RO proposed to 
retroactively reduce the appellant's improved death pension 
benefits as of February 1, 1990 based upon this unreported 
earned income.  At that time, the RO provided the appellant a 
60-day period within which to show that the benefits should 
be continued.  The appellant did not submit any additional 
evidence within the 60-day time frame and, by decision dated 
September 1993, the RO implemented the proposed reduction.  
In July 1994, the appellant was informed in writing of the 
overpayment of VA improved death pension benefits in the 
amount of $13,406.00 and her appeal and waiver rights.

In August 1994, the appellant requested a waiver of the 
overpayment.  Her Financial Status Report reported a net 
monthly income of $776.04 based upon $98.98 in survivors 
pension and $686 in Social Security (SSA) benefits.  Her net 
monthly expenses of $807.59 consisted of $136 in rent or 
mortgage payment, $100 for food, $85 for utilities and heat, 
$85.40 for health insurance, $50 for doctor and hospital 
bills, $39 for car insurance, and $312.19 in 
installment/contractual obligations.  The contractual 
obligations consisted of a $64 monthly payment to Sears for a 
refrigerator with an unpaid balance of $1920, and a $248 
monthly payment to Black Diamond Bank with an unpaid balance 
of $2481.  She had total assets of $9000 consisting of a 1989 
Plymouth Acclaim.  She asserted financial hardship due to net 
monthly deficit of $31.55.  At that time, she specifically 
denied any employment experience since "1992."

In November 1994, the RO sent the appellant a letter 
requesting her to report the date she last received a 
paycheck, the amount she earned from January 1, 1992 to the 
last day she worked, the amount and date of receipt of her 
SSA benefits, and the amount and effective date of any worker 
compensation benefits received.  In a VA Form 21-4138 
received in January 1995, the appellant reported last working 
in February 1992 and earning total wages of $1920, first 
receiving $669 in SSA benefits in March 1993 with no lump sum 
payment, and receiving $3937.60 in worker compensation 
benefits beginning on February 23, 1992.

In May 1995, the appellant submitted another Financial Status 
Report wherein she reported a net monthly income of $802.98 
based upon $98.98 in survivors' pension and $704 in SSA 
benefits.  Her net monthly expenses of $807.59 consisted of 
$136 in rent or mortgage payment, $100 for food, $85 for 
utilities and heat, $85.40 for health insurance, $50 for 
doctor and hospital bills, $39 for car insurance, and $312.19 
in installment/contractual obligations.  The contractual 
obligations consisted of a $64 monthly payment to Sears for a 
refrigerator with an unpaid balance of $1344, and a $248.19 
monthly payment to Black Diamond Bank with an unpaid balance 
of $247.29.  She had total assets of $8000 consisting of a 
1989 Plymouth Acclaim.  At that time, she specifically denied 
any employment experience since "1993."  As a result, she 
claimed a net monthly deficit of $4.61.

In September 1995, the appellant submitted the following 
statement in support of her claim:

The wages reported for 1990 are correct.  I 
have been unable to secure any records from 
the Turtle Inn Beach Club.  The operators I 
worked for no longer operate the Club, from 
the information I have received.  During the 
latter part of 1989, my grandson (age 8 at the 
time) suffered injuries and was in the 
hospital from 41/2 to 5 months since he is a 
hemophiliac.  Due to his illness and needs, I 
helped with his medical expenses since his 
parents could not meet them at that time, and 
with this continuing until 1991 (he suffered a 
broken ankle and was again in need).  I had no 
wages in 1991, but worked part time in 1992 
and the last pay received was Feb. 1992 for 
$1920.  I became too disabled to work in 1992.

To try to repay this would cause great 
hardship.  Please reconsider my request for 
waiver.

At that time, the appellant submitted another Financial 
Status Report which was identical to the report submitted in 
May 1995 with the exception that she reported an unpaid 
balance of $907.24 on the loan from Black Diamond Bank.

In a VA Form 9 received in November 1995, the appellant 
voiced the following argument in support of her claim:

ARGUMENT:  I filed for waiver of this 
overpayment due to the fact I am unable to pay 
this amount.  To try to make payments would 
cause me hardship.  I did try to repay by 
payments of $25.00 mo.  After two months, my 
medical needs caused me to be unable to 
continue this payment.  I became too disabled 
in 1992 and am unable to work.  My income is 
limited.  This debt is one I wish to repay, 
however, I am not able to do so.

CONCLUSION:  I am unable to repay this debt.  
I have tried, without success to get the 
information on my employment for you.  I was 
unable to do so.  I am again stating I am 
unable to repay this amount without any great 
hardship.

In December 2000, the appellant submitted another Financial 
Status Report wherein she reported a net monthly income of 
$841.98 based upon $98.98 in survivors' pension and $743 in 
SSA benefits after deductions.  Her net monthly expenses of 
$892.44 consisted of $350 in rent or mortgage payment, $225 
for food, $180 for utilities and heat, $24.43 for car 
insurance, $30 for household goods and personal needs, $78.01 
for State Farm Insurance, and $5 for a newspaper 
subscription.  She reported total assets of $1200 consisting 
of her 1989 Plymouth Acclaim.  She denied any current 
installment contracts or other debts.  As a result, she 
claimed a net monthly deficit of $50.46.  She indicated 
having paid $20 per month towards her overpayment obligation, 
but that such payment had created a financial hardship.

In February 2001, the appellant reported that she had 
received information from SSA that she earned $910.61 for the 
year 1990, $2,402 for the year 1991, and $611.47 for the year 
1992.  She indicated that SSA could verify the above-
mentioned information.

In June 2002, the RO received information from SSA indicating 
that the appellant substantially underreported her income for 
the years 1990 and 1991, and that she also received wage 
income in 1992.  She did not receive wage income in 1993.  
From the information received, the appellant exceeded the 
income limits for the time period from January 1, 1990 to 
February 1, 1993 thus disqualifying her from death pension 
benefits. 

As a threshold matter, the Board must determine the 
lawfulness of the debt asserted.  See Schaper v. Derwinski, 1 
Vet. App. 430 (1991); VAOPGCPREC 6-98 (Apr. 24, 1998).  The 
appellant does not raise any specific arguments against the 
validity of the debt.  In fact, she has asserted her desire 
to honor the overpayment, but having a financial inability to 
do so.  A review of the record, to include matching 
information from SSA, clearly reveals that the appellant 
exceeded the income limitation for death pension benefits for 
the years questions.  There is no argument or suggestion that 
the creation of the debt at issue was the sole result of VA 
administrative error.  See 38 U.S.C.A. § 5112(b)(10) (West 
2002); 38 C.F.R. § 3.500(b)(2) (2003) (the effective date of 
reduction or discontinuance of pension by reason of an 
erroneous award based solely on administrative error shall be 
the date of last payment).  The Board, therefore, finds no 
basis to challenge the validity of the debt in this case.

The Committee has determined that waiver of recovery is not 
prohibited in this case as the overpayment in pension 
benefits to the appellant was not the result of conduct on 
her part which amounted to "fraud," "misrepresentation of 
a material fact," or "bad faith".  38 U.S.C.A. § 5302(c) 
(West 2002).  The Board defers to the Committee's 
determination that such a conclusion can be reached when 
viewed in light of the benefit of the doubt rule.  See 
38 U.S.C.A. § 5107(b) (West 2002).

Accordingly, the appellant's request for waiver will be 
evaluated in light of the principles of "equity and good 
conscience" which are set forth at 38 C.F.R. § 1.965(a).  
See 38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.963 (2003).  
In applying the "equity and good conscience" standard to an 
individual case, several factors are to be considered by the 
decision-maker.  Among these are (1) whether actions of the 
debtor contributed to the creation of the debt, (2) whether 
collection would deprive the debtor or the debtor's family of 
basic necessities, (3) whether recovery of the debt would 
nullify the objective for which benefits were intended, (4) 
whether failure to make restitution would result in unfair 
gain to the debtor, and (5) whether the debtor has changed 
position to his/her detriment due to her reliance upon the 
receipt of VA benefits.  Additionally, the decision- maker 
must conduct a "balancing of the faults," weighing the 
fault of the debtor against any fault attributable to VA.  
38 C.F.R. § 1.963 (2003).

In this case, the Board finds that the actions and inactions 
by the appellant are the sole reason for the creation of this 
debt.  It is clear from the record that the appellant's 
denial of wage income on her VA Form 21-0518's for the years 
1990-1992 is not the product of inadvertence or error as she 
specifically denied wage income in two different portions of 
each form.  She only admitted earning wages for the year 1990 
after being confronted with a statement from her previous 
employer.  She has given inconsistent denials and admission 
of earning wages in 1991, and denied working past February 
1992.  The information received from SSA renders calls into 
question the truthfulness of her allegations.  The Board is 
unconvinced from the evidence that, upon receipt of the RO's 
notices beginning in March 1990 that her countable income did 
not include wage income, the appellant was unaware that she 
was ineligible for such benefits.  The fact that she claimed 
a need for such income to pay for her grandchild's medical 
bills does not excuse her from her duty to report all sources 
of income.  She created the debt to VA by cashing her pension 
checks which she knew, or should have known, was in error 
based upon her underreporting of income.  See Jordan, 10 Vet. 
App. at 174.  Thus, the appellant bears all the fault for the 
creation of the overpayment by failing to report her wage 
income and accepting pension benefits which she knew, or 
should have known, was based upon her underreporting of 
household income.

The appellant's failure to return these overpaid benefits, 
for which she is not entitled, would constitute an unfair 
gain to her to the detriment of the government.  Death 
pension benefits are intended to provide a minimal level of 
subsistence to the dependents of deceased wartime veterans.  
By law, the appellant had met the standard of living and, 
indeed, exceeded it substantially.  Also, as the appellant 
should have understood that she was being overpaid pension 
benefits, the Board fails to find how the appellant suffered 
any detrimental reliance.  There is no information of record 
which suggests that the appellant assumed a financial 
obligation based upon expectation of pension benefits to 
which she believed she was entitled to.

The Board next addresses the question of whether the 
collection of the $13,406 in overpaid pension benefits would 
deprive the appellant of her basic necessities.  As indicated 
above, the appellant has failed to respond to several RO 
requests to submit an updated Financial Status Report since 
the year 2000.  According to her financial statement in 2000, 
she had total month income of $841.98 and monthly expenses of 
$892.44 for a monthly deficit of $50.46.  The Board notes 
that, from the year 1995 to 2000, the appellant's monthly 
expenses increased from $136 to $350 for rent, $100 to $225 
for food, and $85 to $180 for utilities and heat.  This 
represents an increase of 257%, 225% and 212%, respectively, 
which is well beyond the rate of inflation, and suggests that 
the appellant is substantially overinflating her expenses to 
arrive at a net monthly deficit.  The appellant denies any 
current installment contracts or other debt.  The Board 
finds, therefore, that the preponderance of the evidence 
demonstrates that payment of the indebtedness would not 
result in the appellant being unable to provide for life's 
basic necessities; accordingly, economic hardship is not a 
factor in favor of the appellant's claim for waiver.  

Consideration must be given to the question of whether 
recovery of the overpayment would nullify the objective for 
which benefits were intended.  However, it does not appear 
that she is currently in receipt of any VA benefits; thus 
this element of the equity and good conscience standard does 
not favor waiver of recovery of the overpayment. 

Finally, the Board must still weigh the fault of the debtor 
against any fault attributable to VA in arriving at its 
ultimate decision.  Quite simply, VA has no fault in the 
creation of this debt.  The appellant was solely responsible 
for the creation of the overpayment and VA was justified in 
relying upon her erroneous report of income as certified 
under the penalties of perjury.

This being the case, the Board finds VA's recovery of 
overpaid death pension benefits in the amount of $13,406 
would not constitute a hardship to the appellant nor 
otherwise be against principles of good faith and equity.  
There is no doubt of material fact to be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Waiver of recovery of an overpayment of death pension 
benefits in the amount of $13,406.00 is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



